Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 02, 2020

The Court of Appeals hereby passes the following order:

A20A1610. JONES et al v. ATLANTA BOYS CHOIR, INC. et al.

      Having notified this Court of a finalized settlement in the above-styled case,
the Appellants’ motion to withdraw appeal pursuant to this Court’s Rule 41 (g) (1)
is hereby GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/02/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.